DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 remain pending and are ready for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2022 and 12/01/2021, were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejections are appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA '25, or PTO/AIA '26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/fil e/efs/g uid ance/e TD-info-1.jsp. 

Claims 1-27, 30-34 and 36-38 non-provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2 and 10-11 of US. Patent No. 11113346 B2.  This is a non-provisional nonstatutory double patenting rejection.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the instant application are found in the US. Patent No. 11113346 B2. 
Instant Application 17/395,690
Patent No. 11113346 B2
21. A media delivery system, comprising:
a processing device; and
a memory device storing computer readable instructions executable by the processing device to cause the media delivery system to:
sort media content items into pools of media content items, the pools of media content items including at least:
a first pool of media content items having a first attribute; and
a second pool of media content items having a second attribute; and
populate a playlist representing a tempo of media content items by:
assigning media content items from the first pool to the playlist based on the tempo of the media content items in the first pool;
determining whether a threshold amount of media content items from the first pool is reached for the playlist; and
when the threshold amount of media content items from the first pool is reached, assigning media content items from the second pool to the playlist based on the tempo of the media content items in the second pool.
1. A media system, comprising:
a media-playback device including:
a media-output device that plays media content items;
wherein the media-playback device is configured to:
select media content items for playback during a repetitive-motion activity by sorting a universe of media content into buckets of tempos, and subsequently selecting the media content items from a bucket associated with a cadence of the repetitive-motion activity, the bucket generated by:
filtering media content according to the repetitive-motion activity;
placing each media content item from the filtered media content into two or more pools of media content, the two or more pools comprising:
a first pool including media content that is from the filtered media content for the repetitive-motion activity and that a user has previously listened to using the media system; and
a second pool including media content that is from the filtered media content for the repetitive-motion activity, and that the user has not previously listened to using the media system and is related to the media content in the first pool; and
filling the bucket with media content selected from each of the two or more pools of media content, the selected media content having a range of tempos associated with the cadence, and wherein filling the bucket with media content from each of the two or more pools of media content includes:
filling the bucket with media content from the first pool;
determining whether a threshold amount of media content from the first pool is reached; and
when the threshold amount of media content from the first pool is reached, filling the bucket with media content from the second pool.
22. The media delivery system of claim 21, wherein the first attribute is whether a user viewed or listened to a media content item.
See claim 1.
23. The media delivery system of claim 21, wherein the first attribute is whether a user liked a media content item.
See claim 1.
24. The media delivery system of claim 21, wherein the second attribute is a common characteristic with the media content items in the first pool.
10. The system of claim 1, wherein the media content in the second pool is related to the media content in the first pool by sharing at least one common characteristic with the media content in the first pool.
25. The media delivery system of claim 24, wherein the common characteristic is an artist.
11. The system of claim 10, wherein the at least one common characteristic is an artist of the media content.
26. The media delivery system of claim 24, wherein the common characteristic is a group of similar artists.
See claim 11.
27. The media delivery system of claim 24, wherein the pools of media content items further comprise a third pool of media content items having a third attribute, wherein the third attribute is an absence of the common characteristic with the media content items in the first pool.
2. The system of claim 1, wherein the two or more pools of media content include:
a third pool having new media content that is from the filtered media content for the repetitive-motion activity and is not related to the media content in the first pool.


Claims 30-34 are rejected under the same rationale as claims 21 and 24-27.
 Claims 36-38 are rejected under the same rationale as claims 21, 24 and 27.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Vergo et al., U.S. Pub No: US 20070074617 A1 (Hereinafter “Vergo”) in view of Bachman et al., U.S. Pub No: US 20110154198 A1 (Hereinafter “Bachman”).

Regarding claim 1, Vergo discloses A media delivery system (see abstract), comprising:
a processing device (see paragraph [0059]); and
a memory device (see paragraph [0059]) storing computer readable instructions executable by the processing device to cause the media delivery system to:
sort media content items into pools of media content items (see paragraph [0048-0049], songs categorized/sorted using BPM or other type of metadata. Each categorize corresponds to pool as claimed), the pools of media content items including at least:
a first pool of media content items having a first attribute (see paragraph [0048-0049], songs categorized/sorted using BPM (first attribute) or other type of metadata.); and
a second pool of media content items having a second attribute (see paragraph [0048-0049], songs categorized/sorted using BPM (first attribute) or other type of metadata. Wherein genre, song length corresponds to second attribute. It is worth to mention that the claim limitation require two attribute. Therefore, BPM can corresponds to the first attribute and the second attribute, for example, in paragraph [0048], songs 1, 7 and 9 are identified as having a BPM value of 40 (BPM 40 is the first attribute) and songs 4 and 6 are identified as having a BPM value of 50 (wherein BPM 50 is the second attribute)); and
populate a playlist representing a tempo of media content items (see paragraph [0048-0049], songs 1, 7 and 9 are identified as having a BPM value of 40 (BPM 40 is the first attribute) and songs 4 and 6 are identified as having a BPM value of 50 (wherein BPM 50 is the second attribute)) by:
assigning media content items from the first pool to the playlist based on the tempo of the media content items in the first pool (see paragraph [0048-0049], songs 1, 7 and 9 are identified as having a BPM value of 40 (playlist));
Vergo fails to explicitly disclose the limitations below.
Bachman discloses determining whether a threshold amount of media content items from the first pool is reached for the playlist (see paragraph [0021], wherein for example percentage threshold is set at 50% corresponds to threshold amount of media content items, wherein the playlist corresponds to the first pool and the primary/secondary source corresponds to second pool); and
when the threshold amount of media content items from the first pool is reached, assigning media content items from the second pool to the playlist based on the tempo of the media content items in the second pool (see paragraph [0021], wherein then approximately 50% of the songs would play from the playlist and 50% from the secondary source. Based on the broadest reasonable interpretation, songs can be selected from multiple sources and a threshold amount of songs can be assigned to one source to select songs (50% from the playlist for example), and selected the rest of songs from different source/pool).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Vergo to the missing limitations, as taught by Bachman, since doing so would allow the system to introduce users to new media items that are tailored to the users' taste (Bachman; paragraphs [0010-0013]).
 

Regarding claim 22, Vergo in view of Bachman further discloses wherein the first attribute is whether a user viewed or listened to a media content item (Vergo, see paragraph [0048-0049], wherein play count corresponds user viewed or listened to a media content item).

Regarding claim 23, Vergo in view of Bachman further discloses wherein the first attribute is whether a user liked a media content item (Vergo, see paragraph [0048-0049], wherein favorites corresponds user liked a media content item).

Regarding claim 24, Vergo in view of Bachman further discloses wherein the second attribute is a common characteristic with the media content items in the first pool (Vergo, see paragraph [0048-0049], The BPM can corresponds to the first attribute and the second attribute, for example, in paragraph [0048], songs 1, 7 and 9 are identified as having a BPM value of 40 (BPM 40 is the first attribute) and songs 4 and 6 are identified as having a BPM value of 50 (wherein BPM 50 is the second attribute. Therefore the common characteristic as claimed is BPM.).

Regarding claim 25, Vergo in view of Bachman further discloses wherein the common characteristic is an artist (Vergo, see paragraph [0048-0049], The BPM can corresponds to the first attribute and the second attribute, for example, in paragraph [0048], songs 1, 7 and 9 are identified as having a BPM value of 40 (BPM 40 is the first attribute) and songs 4 and 6 are identified as having a BPM value of 50 (wherein BPM 50 is the second attribute. Therefore the common characteristic as claimed is BPM. In paragraph [0049], other common characteristics are disclosed for such as title, artist, genre, theme, user rating, etc.).

Regarding claim 26, Vergo in view of Bachman further discloses wherein the common characteristic is a group of similar artists (Vergo, see paragraph [0048-0049], The BPM can corresponds to the first attribute and the second attribute, for example, in paragraph [0048], songs 1, 7 and 9 are identified as having a BPM value of 40 (BPM 40 is the first attribute) and songs 4 and 6 are identified as having a BPM value of 50 (wherein BPM 50 is the second attribute. Therefore the common characteristic as claimed is BPM. In paragraph [0049], other common characteristics are disclosed for such as title, artist, genre, theme, user rating, etc.).

Regarding claim 27, Vergo in view of Bachman further discloses wherein the pools of media content items further comprise a third pool of media content items having a third attribute, wherein the third attribute is an absence of the common characteristic with the media content items in the first pool (Vergo, see paragraph [0048-0049], The BPM can corresponds to the first attribute and the second attribute, for example, in paragraph [0048], songs 1, 7 and 9 are identified as having a BPM value of 40 (BPM 40 is the first attribute) and songs 4 and 6 are identified as having a BPM value of 50 (wherein BPM 50 is the second attribute, and songs 2, 3 and 8 are identified as having a BPM value of 60 (corresponds to the third attribute as claimed), wherein songs 2, 3 and 8 are not in the first pool (songs 1, 7 and 9 having a BPM value of 40) .).

Regarding claim 28, Vergo fail to explicitly discloses the limitation below.
Bachman teaches wherein the computer readable instructions further cause the media delivery system to:
determine whether a threshold amount of media content items from the second pool is reached for the playlist (Bachman, see paragraph [0021], wherein for example percentage threshold is set at 50% corresponds to threshold amount of media content items, wherein the playlist corresponds to the first pool and the primary/secondary source corresponds to second pool); and
when the threshold amount of media content items from the second pool is reached, assign media content items from the third pool to the playlist based on the tempo of the media content items in the third pool (Bachman, see paragraph [0021], based on the broadest reasonable interpretation, songs can be selected from multiple sources and a threshold amount of songs can be assigned to one source to select songs (50% from the playlist for example), and selected the rest of songs from different source/pool). Same motivation as claim 21 is applied.

Regarding claim 29, Vergo in view of Bachman further discloses wherein the first pool includes media content that is most relevant to the user based on the first attribute, and the third pool includes media content that is least relevant to the user based on the third attribute (Vergo, see paragraph [0048-0049], when categorizing for example using user rating attribute can result a categorize to be most relevant to user (first pool) and a categorize to be least relevant to user (third pool) based on the rating).

Claims 30-35 are method claims and rejected under the same rationale and motivations as claims 21 and 24-28.

Claims 36-40 are non-transitory computer readable storage medium claims and rejected under the same rationale and motivations as claims 21, 24, and 27-29.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165